Citation Nr: 1501190	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for the Veteran's service-connected coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  Here, the Veteran's has formally filed claims for entitlement to a TDIU and has been unemployed since approximately 1993.  As such, the issue is reasonably raised by the record.

The issues of entitlement to service connection for sleep apnea, bilateral pain and numbness of the lower extremities, bilateral pain and numbness of the upper extremities, and dizziness, all to include as secondary to his service-connected coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, after having carefully considered the matters, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development. 

Here, in an August 2012 rating decision, the RO proposed to reduce the evaluation of the Veteran's service-connected coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery from 100 percent to 60 percent based on the results of a May 2012 VA heart conditions examination.  In a January 2013 rating decision, the RO reduced the Veteran's evaluation from 100 percent to 60 percent effective April 1, 2013.  The Veteran seeks an evaluation in excess of 60 percent.    

At his October 2014 Board hearing, the Veteran testified that he was last provided with a VA heart conditions examination in approximately July 2014 or August 2014 (2 to 3 months prior to his hearing), and that he underwent treadmill stress testing at that time.  However, a review of the claims file does not reveal that a VA examination was conducted at that time.  Rather, the most recent VA heart conditions examination of record is dated in May 2012, over two years ago.  The Board notes that the Veteran may have been mistakenly referring to private cardiac treatment.  Significantly, however, the Veteran has indicated since his May 2012 VA heart conditions examination that the symptoms associated with his service-connected heart disability increased in severity.  

As such, the RO should obtain all outstanding VA treatment records, to include any outstanding VA examination reports, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record). All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

The Board also notes that the Veteran testified that he retired early from his occupation as a cook/butcher at the Naval Base Commissary in San Diego, California, in 1993 because he could no longer perform the duties of his job due to symptoms related to his service-connected heart disorder.  He further testified that he received Social Security Administration (SSA) benefits since approximately 1995 following his early retirement.  However, there are no SSA records associated with the claims file.  

VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Board finds there is a reasonable possibility that SSA records may be relevant to the Veteran's claims, especially his claim for entitlement to a TDIU.  Thus, the SSA records should be attempted to be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).

Finally, when the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment. 38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination). As mentioned above, the Veteran has indicated since his May 2012 VA heart conditions examination that the symptoms associated with his service-connected heart disability increased in severity.  On remand, the Veteran should be provided with a VA examination to determine the current severity of his service-connected coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination. All attempts to obtain these records must be documented in the claims file. The Veteran and any duly appointed representative must be notified of any inability to obtain the requested documents.  
 
2. Obtain any outstanding VA treatment records, to include the VA examination report referenced by the Veteran at his October 2014 Board hearing, from the VA San Diego Healthcare System and any associated outpatient clinics, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and any duly appointed representative must be notified of any inability to obtain the requested documents. 

3. Thereafter, after obtaining the available records, schedule a VA heart examination to ascertain the current severity of the Veteran's service-connected heart disease.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. The examination should include all tests deemed necessary (i.e., stress test, echocardiogram, and/or electrocardiogram) unless such testing is medically contraindicated or such testing has been done within the past year, the results are of record, and there is no indication that there has been a change in the cardiac status of the Veteran since.  If any tests are deemed unnecessary or are medically contraindicated, the examiner should state such.

Following review of the claims file and examination of the Veteran, the examiner should address the Veteran's current METs workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present.  If there is left ventricular dysfunction provide the ejection fraction. 

If the physician concludes that any other diagnosed condition is productive of the above symptoms, then he/she should state whether the symptomatology associated with such condition can be distinguished from those symptoms associated with the Veteran's service-connected heart disease.  If so, the physician should identify what symptoms can be attributed only to the non-service-connected disability.  If this is not possible, the examiner should so indicate.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. When offering this opinion, the examiner should not consider the Veteran's age or the effect of any nonservice-connected disability. 

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

4. The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2014). 

5. Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, then furnish the Veteran and his appointed representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






